                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:13CR330

        vs.
                                                         MEMORANDUM AND ORDER
RANELLE PERRY,

                      Defendant.


       This matter is before the Court on the Defendant’s Motion to Reduce Sentence

Pursuant to First Step Act, ECF No. 81. The Motion is a form, constructed as a court

order, in which the Defendant has filled in certain blanks. Other than the form’s reference

to potential “relief pursuant to the First Step Act of 2018,” it is not possible to determine

the Defendant’s theory of eligibility for any such relief.

       The Defendant pled guilty to the offense of Possession of a Firearm in Relation to

a Drug Trafficking Crime, in violation of 18 U.S.C. § 924(c)(1). He was sentenced on July

14, 2014, to a term of 360 months incarceration, to be followed by five years of supervised

release.      His plea and sentence were pursuant to a plea agreement under Rule

11(c)(1)(C) of the Federal Rules of Criminal Procedure.

       The Court has reviewed the record of proceedings and finds no basis for relief for

the Defendant under the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018).

       IT IS ORDERED:

       1. The Defendant’s Motion to Reduce Sentence Pursuant to First Step Act, ECF
       No. 81, is denied; and
       2. The Clerk will mail a copy of this Memorandum and Order to the
       Defendant at his last known address.
Dated this 30th day of May 2019.
                                       BY THE COURT:
                                       s/Laurie Smith Camp
                                       Senior United States District Judge




                                   2
